DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 24 March 2024, with respect to the rejection(s) of claim(s) 1-27 under US 2010/0168528 to Evans in view of US 2017/0308662 to Hamilton et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2010/0168528 to Evans in view of US 2017/0308662 to Hamilton et al., and further in view of US 2007/0233203 to Euliano et al..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being obvious over US 2010/0168528 to Evans, hereinafter Evans, in view of US 2017/0308662 to Hamilton et al., hereinafter Hamilton (cited previously), and further in view of US 2007/0233203 to Euliano et al., hereinafter Euliano.
Regarding claim 1, Evans discloses an apparatus for identifying the level of fetal risk during labor (abstract), the apparatus comprising: at least one computer (computer 20) operative to receive input signals (para 0056) indicative of at least fetal heart rate ("FHR") and maternal uterine activity in a patient, the at least one computer further operative (i) to determine from the FHR at least baseline FHR variability, FHR accelerations, and FHR decelerations, and (ii) to determine when each of at least (a) FHR, (b) baseline FHR variability, (c) FHR accelerations, (d) FHR decelerations, and (e) maternal uterine activity exhibit at least one non-reassuring characteristic from among a plurality of pre-defined non- reassuring characteristics for at least the parameters (a) through (e) (abstract); wherein the at least one computer is further operative to: (iii) receive inputs indicative of the presence in the patient of one or more parameters in the form of (f) maternal risk factors (para 0018: cardiac dysfunction, hypertension, anemia), (g) obstetrical risk factors (para 0018: IUGR, placental abruption), and (h) fetal risk factors (para 0018-0019: meconium passage, genetic disorder) distinct from the parameters (a) through (d) which elevate the level of fetal risk during labor (para 0016-0018); and (iv) to determine at predetermined points in time during labor a present level of risk to the fetus which takes into account only the total of the number of the parameters (a) through (e) that each simultaneously, independently exhibit at least one of the non-reassuring characteristics at each predetermined point in time during labor and the number of the parameters (f) through (h) which are present (para 0021).
Evans does not explicitly disclose at least one output operatively connected to the at least one computer, the at least one output comprising a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor, and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus at the predetermined points in time during labor and signaling the need for possible intervention in labor; wherein the single graphical user interface displays said information over the entire period of time during which input signals indicative of at least FHR and maternal uterine activity in a patient are received by the at least one computer; and said information being successively displayed as to discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases, and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed.
However, Hamilton teaches at least one output operatively connected to the at least one computer (Fig 1: obstetrics patient stations 250 located in sites of care 110, 120, 130, 135 in communication with monitoring module 150 and computers 160 via network 140; para 0070-0072), the at least one output comprising a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor (para 0099), and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus (para 0113) at the predetermined points in time during labor and signaling the need for possible intervention in labor (para 0136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus for identifying fetal risk of Evans with the graphical user interface persistently displaying the parameters (a) through (h), as taught by Hamilton, for purpose of selectively transmitting electronic notification data over the data network in connection with a particular obstetrics patient following a criticality level associated with the particular obstetrics patient exceeding a threshold criticality level, the electronic notification data being transmitted to a computing device associated with a particular medical expert (para 0023).
Evans in view of Hamilton does not specifically disclose said information being successively displayed as to discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases, and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed.
However, Euliano teaches said information being successively displayed as to discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases, and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed (Fig 11B-E all show examples of single screens of GUIs with monitoring data beginning at time 0 as specified in Applicant’s arguments dated 24 March 2022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus of Evans in view of Hamilton with the specifically formatted GUI in which all the data is simultaneously incrementally displayed, as taught by Euliano, for purpose of providing an intelligence system that can use clinical data or contraction data generated by the computing means in offering clinical data for making decisions (para 0063).
Regarding claim 2, Evans further teaches wherein the highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which are present (para 0020).
Regarding claim 3, Evans further teaches wherein the at least one computer is further operative to identify a predetermined action to be taken in response to the indicated present level of risk to the fetus (para 0024-0025).
Regarding claim 4, Evans further teaches wherein the maternal risk factors (f) are one or more from the group consisting of: decreased cardiac output / vascular perfusion of the placenta; diminished oxygen carrying capacity; chronic or acute infection; chronic debilitating disease; malabsorption / poor weight gain; endocrine disorders; advanced maternal age; drug abuse, drug addiction, and/or smoking; BMI >35; and a stature that is <5'2" (para 0044-0045: hypertension, anemia and hemoglobinopathies, cardiac dysfunction, and maternal pulmonary disorders).
Regarding claim 5, Evans further teaches wherein the obstetrical risk factors (g) are one or more from the group consisting of: IUGR/ Macrosomia; Oligohydramnios; Polyhydramnios; Bleeding and abruption; Previous cesarean section; Placental and umbilical cord anomalies; Rupture of membranes (PPROM, SROM, AROM); Dystocia (protraction and arrest disorders of labor); and Malpresentation (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS).
Regarding claim 6, Evans further teaches wherein the fetal risk factors (h) are one or more from the group consisting of: Abnormal Dopplers/BPP; Genetic disorders; Fetal arrhythmia; Meconium passage; Chorioamnionitis; Second stage of labor; Amnioinfusion; Discontinuation of Pitocin due to fetal intolerance; acute prolonged tachycardia (>170 bpm); Ominous overshoots; Bradycardia (<100 bpm); lack of EFM in second stage (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS, as well as genetic, proteomic, and metabolic markers).
Regarding claim 7, Evans further teaches wherein the at least one non-reassuring characteristic for each of the parameters (a) through (e) is selected from the following: (a) for FHR: any of (i) a fetal heart rate of over 160 bpm or (ii) a fetal heart rate of less than 120 bpm; (b) for baseline FHR variability: any of (i) a variability of more than 15 bpm or (ii) a variability of less than 5 bpm; (c) for FHR accelerations: any of (i) the occurrence of less than two accelerations in 10 minutes of 15 bpm for at least 15 seconds, (ii) the absence of shoulders, or (iii) the presence of overshoots; (d) for FHR decelerations: any of (i) late decelerations, (ii) variable decelerations with slow return to baseline FHR, (iii) the presence of overshoots, or (iv) prolonged FHR deceleration; and (e) for maternal uterine  activity: any of (i) repetitive contractions in excess of 5 uterine contractions in 3 consecutive 10 minute windows, (ii) a uterine resting tone of greater than 25 mm Fig, (iii) a contraction duration of greater than 90 seconds, (iv) the coupling or tripling of contractions prior to return to baseline, or (v) a contraction duty cycle of greater than 50% (para 0009-0014).
Regarding claim 8, Evans teaches wherein a highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total seven or eight (para 0021; Fig 2: high levels of risk like "ominous" or "terminal"). Although Evans does not specifically teach the total of seven or eight parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 9, Evans further teaches wherein a lowest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total four or less (para 0021; Fig 2: low levels of risk like "reassuring", “at risk", or "suspicious"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 10, Evans further teaches wherein a determined level of risk between the lowest and highest determined levels of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one nonreassuring characteristic and the number of the one or more parameters (f) through (h) which together total five or six (para 0021; Fig 2: mid-levels of risk like "hazardous" or "threatening"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non- reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 11, Evans further teaches wherein the indicia signaling the need for possible intervention in labor comprise one or more colors (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 12, Evans further teaches wherein the indicia signaling the need for possible intervention in labor comprise a first color when the determined level of risk is the lowest determined level of risk, a second color when the determined level of risk is between the lowest determined level of risk and a highest determined levels of risk, and a third color when the determined level of risk is the highest determined level of risk (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 13, Evans further teaches wherein the graphical user interface further persistently depicts one of the first, second, or third colors for each of the said discrete segments of time (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 14, Evan discloses a method for identifying the level of fetal risk during labor (abstract), the method comprising: providing the apparatus as recited in claim 1 (abstract); monitoring fetal heart rate ("FHR") and maternal uterine activity in a patient (abstract); determining via the at least one computer (computer 20) at least: baseline FHR variability, FHR accelerations, and FHR decelerations, and determining via the at least one computer (computer 20) when each of at least (a) FHR, (b) baseline FHR variability, (c) FHR accelerations, (d) FHR decelerations, and (e) maternal uterine activity exhibit at least one non-reassuring characteristic from among a plurality of pre-defined non-reassuring characteristics for at least the parameters (a) through (e) (para 0056, abstract); determining the presence in the patient of any one or more of the parameters (f)-(h); providing to the at least one computer inputs indicative of the presence in the patient of the parameters (f)-(h) determined to be present in the patient (para 0016-0018); determining via the at least one computer at predetermined points in time during labor a present level of risk to the fetus which takes into account only the total of the number of the parameters (a) through (e) that each simultaneously, independently exhibit at least one of the non-reassuring characteristics at each predetermined point in time during labor and of the number of the parameters (f) through (h) which are present (para 0021).
Evan does not disclose providing via the at least one output a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor, and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus at the predetermined points in time during labor and signaling the need for possible intervention in labor, wherein the single graphical user interface displays said information over the entire period of time during which input signals indicative of at least FHR and maternal uterine activity in a patient are received by the at least one computer; and said information being successively displayed as to discrete segments of time, one after the other, as to the period of time during which the input signals are received increases; and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed.
However, Hamilton teaches providing via the at least one output a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor (para 0099), and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus (para 0113) at the predetermined points in time during labor and signaling the need for possible intervention in labor (para 0136), wherein the single graphical user interface displays said information over the entire period of time during which input signals indicative of at least FHR and maternal uterine activity in a patient are received by the at least one computer (para 0153-0155).
Evans in view of Hamilton does not specifically disclose said information being successively displayed as to discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases, and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed.
However, Euliano teaches said information being successively displayed as to discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases, and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed (Fig 11B-E all show examples of single screens of GUIs with monitoring data beginning at time 0 as specified in Applicant’s arguments dated 24 March 2022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Evans in view of Hamilton with the specifically formatted GUI in which all the data is simultaneously incrementally displayed, as taught by Euliano, for purpose of providing an intelligence system that can use clinical data or contraction data generated by the computing means in offering clinical data for making decisions (para 0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for identifying fetal risk of Evans with the graphical user interface persistently displaying the parameters (a) through (h), as taught by Hamilton, for purpose of selectively transmitting electronic notification data over the data network in connection with a particular obstetrics patient following a criticality level associated with the particular obstetrics patient exceeding a threshold criticality level, the electronic notification data being transmitted to a computing device associated with a particular medical expert (para 0023).
Regarding claim 15, Evans further teaches wherein the highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the parameters (f) through (h) which are present (para 0020).
Regarding claim 16, Evans further teaches wherein the at least one computer is further operative to identify a predetermined action to be taken in response to the indicated present level of risk to the fetus (para 0024-0025).
Regarding claim 17, Evans further teaches wherein the maternal risk factors (f) are one or more from the group consisting of: decreased cardiac output / vascular perfusion of the placenta; diminished oxygen carrying capacity; chronic or acute infection; chronic debilitating disease; malabsorption / poor weight gain; endocrine disorders; advanced maternal age; drug abuse, drug addiction, and/or smoking; BMI >35; and a stature that is <5'2" (para 0044-0045: hypertension, anemia and hemoglobinopathies, cardiac dysfunction, and maternal pulmonary disorders).
Regarding claim 18, Evans further teaches wherein the obstetrical risk factors (g) are one or more from the group consisting of: IUGR/ Macrosomia; Oligohydramnios; Polyhydramnios; Bleeding and abruption; Previous cesarean section; Placental and umbilical cord anomalies; Rupture of membranes (PPROM, SROM, AROM); Dystocia (protraction and arrest disorders of labor); and Malpresentation (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS).
Regarding claim 19, Evans further teaches wherein the fetal risk factors (h) are one or more from the group consisting of: Abnormal Dopplers/BPP; Genetic disorders; Fetal arrhythmia; Meconium passage; Chorioamnionitis; Second stage of labor; Amnioinfusion; Discontinuation of Pitocin due to fetal intolerance; acute prolonged tachycardia (>170 bpm); Ominous overshoots; Bradycardia (<100 bpm); lack of EFM in second stage (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS, as well as genetic, proteomic, and metabolic markers).
Regarding claim 20, Evans further teaches wherein the at least one non-reassuring characteristic for each of the parameters (a) through (e) is selected from the following: (a) for FHR: any of (i) a fetal heart rate of over 160 bpm or (ii) a fetal heart rate of less than 120 bpm; (b) for baseline FHR variability: any of (i) a variability of more than 15 bpm or (ii) a variability of less than 5 bpm; (c) for FHR accelerations: any of (i) the occurrence of less than two accelerations in 10 minutes of 15 bpm for at least 15 seconds, (ii) the absence of shoulders, or (iii) the presence of overshoots; (d) for FHR decelerations: any of (i) late decelerations, (ii) variable decelerations with slow return to baseline FHR, (iii) the presence of overshoots, or (iv) prolonged FHR deceleration; and (e) for maternal uterine activity: any of (i) repetitive contractions in excess of 5 uterine contractions in 3 consecutive 10 minute windows, (ii) a uterine resting tone of greater than 25 mm Fig, (iii) a contraction duration of greater than 90 seconds, (iv) the coupling or tripling of contractions prior to return to baseline, or (v) a contraction duty cycle of greater than 50% (para 0009-0014).
Regarding claim 21, Evans teaches wherein a highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total seven or eight (para 0021; Fig 2: high levels of risk like "ominous" or "terminal"). Although Evans does not specifically teach the total of seven or eight parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 22, Evans further teaches wherein a lowest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that
Application/Control Number: 16/348,028 Page 13 Art Unit: 3792 simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total four or fewer (para 0021; Fig 2: low levels of risk like "reassuring", “at risk", or "suspicious"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 23, Evans further teaches wherein a determined level of risk between the lowest and highest determined levels of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one nonreassuring characteristic and the number of the parameters (f) through (h) which together total five or six (para 0021; Fig 2: mid-levels of risk like "hazardous" or "threatening"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 24, Evans further teaches wherein the indicia signaling the need for possible intervention in labor comprise one or more colors (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 25, Evans further teaches wherein the indicia signaling the need for possible intervention in lab or comprise a first color when the determined level of risk is the lowest determined level of risk, a second color when the determined level of risk is between the lowest and highest determined levels of risk, and a third color when the determined level of risk is the highest determined level of risk (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 26, Evans further teaches wherein the graphical user interface further persistently depicts one of the first, second, or third colors for each of the said discrete segments of time (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 27, Evans further teaches a method for determining the present level of risk to a fetus during labor (abstract), and for displaying information related to and facilitating the identification of the level of fetal risk during labor on a single graphical user interface (para 0057, 0061- 0063), the method comprising: providing the apparatus according to claim 1 (abstract) at the conclusion of each of a plurality of predetermined periods of time during labor, determining via the at least one computer the present level of risk to the fetus (para 0056, abstract)
Evans does not disclose displaying on the single graphical user interface for the just-concluded period of time at least indicia corresponding to the determined present level of risk to the fetus for the just-concluded period of time via outputs and wherein the indicia for each just-concluded period of time are successively displayed one after the other, as the number of the plurality of predetermined periods of time increases, and wherein further the indicia for each just-concluded period of time are persistently displayed on the single graphical user interface as the number of the plurality of predetermined periods of time increases such that the indicia displayed as to each lust concluded period of me remains displayed in the single graphical interface as indicia for each successive one of the plurality of periods of time is displayed.
However, Hamilton teaches displaying on the single graphical user interface for the just- concluded period of time at least indicia corresponding ta the determined present level of risk to the fetus (para 0113) for the just-concluded period of time via outputs and wherein the indicia for each just- concluded period of time are successively displayed one after the other (para 0152), as the number of the plurality of predetermined periods of time increases (para 0152).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for determining the present level of risk to a fetus during labor of Evans with the single graphical user interface, as taught by Hamilton, for purpose of selectively transmitting electronic notification data over the data network in connection with a particular obstetrics patient following a criticality level associated with the particular obstetrics patient exceeding a threshold criticality level, the electronic notification data being transmitted to a computing device associated with a particular medical expert (para 0023).
Evans in view of Hamilton does not specifically disclose said information being successively displayed as to discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases, and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed.
However, Euliano teaches said information being successively displayed as to discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases, and said information for each discrete segment of time being persistently displayed such that the information displayed as to each discrete segment of time remains displayed in the single graphical interface as information for each successive discrete segment of time is displayed (Fig 11B-E all show examples of single screens of GUIs with monitoring data beginning at time 0 as specified in Applicant’s arguments dated 24 March 2022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Evans in view of Hamilton with the specifically formatted GUI in which all the data is simultaneously incrementally displayed, as taught by Euliano, for purpose of providing an intelligence system that can use clinical data or contraction data generated by the computing means in offering clinical data for making decisions (para 0063).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792